         Case 3:18-cr-03677-W Document 73 Filed 07/09/19 PageID.685 Page 1 of 2



 l DAVID D. LESHNER.
   Attorney for the United States
 2 Acting under Title 28 U.S.C. § 515
   California Bar No. 207815
 3
   EMILY W. ALLEN (California Bar No. 234961)
 4 W. MARK CONOVER (California Bar No. 236090)
   PHILLIP L.B. HALPERN (California Bar No. 133370)
 5
   BRADLEY G. SILVERMAN (D.C. Bar No. 1531664)
 6 Assistant United States Attorney
 7 U.S. Attorney's Office
   880 Front Street, Room 6293
 8 San Diego, CA 92101
 9 Telephone: (619) 546-9738
   Email: emily.allen@usdoj.gov
10
   Attorneys for the United States
11
12                              UNITED STATES DISTRICT COURT
13                             SOUTHERN DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                 Case No. 18CR3677(1)-W
15
                  Plaintiff,                             ... --1   ORDER
16
           V.
17
     DUNCAN D. HUNTER,
18
19                Defendant.
20
21        Upon consideration of defendant Duncan D. Hunter's Motion to Dismiss Counts 58
22 through 60 of the Indictment (Doc. No. 44) (filed Jun. 24, 2019), the related legal memoranda
23 in support of and opposition to this motion, the unrebutted allegations in the indictment, the
24 arguments presented at the motion hearing dated July 8, 2019, and the entire record herein,
25 the Court hereby finds:
26               1.    The indictment and prosecution of this case is based on criminal statutes
27         of general applicability, and does not rely on the interpretation of any House of
28         Representatives Rule.

                                                  1
        Case 3:18-cr-03677-W Document 73 Filed 07/09/19 PageID.686 Page 2 of 2



 1              2.     The Rulemaking Clause of the U.S. Constitution does not confer individual
 2         immunity from prosecution.
 3              3.     Hunter's motion to dismiss Counts 58 through 60 based on the Rulemaking
 4         Clause or separation of powers principles does not raise any colorable claim and is
 5         without merit.
 6

 7        Accordingly, IT IS HEREBY ORDERED that defendant's Motion to dismiss Counts
 8 58 through 60 of the indictment is denied.
 9

10        IT IS SO ORDERED.
11
          DATED:     1/1/17
12
13
                                                HONORAB ~OMAS J. WHELAN
14                                              UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
